DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-10, 12-14, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuki et al. (U.S. Patent No. 6,666,369).
Regarding to claim 2, Matsuki teaches method of bonding a semiconductor element to a substrate, the method comprising the steps of:
(a) carrying a semiconductor element with a bonding tool of a bonding machine (Fig. 10, carrying semiconductor element 40 with bonding tool of bonding machine), the semiconductor element including a plurality of first electrically conductive structures (Fig. 10, Fig. 11, column 16, lines 46-49, the semiconductor element 40 including a plurality of first electrically conductive structures 41);
(b) supporting a substrate with a support structure of the bonding machine (Fig. 10, supporting substrate 42 with support structure 11a of the bonding machine), the substrate including a plurality of second electrically conductive structures (Fig. 10, Fig. 11; column 16, lines 46-49, the substrate 42 including a plurality of second electrically conductive structures 43);
(c) providing a reducing gas in contact with each of the plurality of first electrically conductive structures and the plurality of second electrically conductive structures (Fig. 10, column 16, lines 9-16, reducing gas, which includes inert gas such as nitrogen, and acid gas, the gases are supplied into the bonding chamber thus they contact with each of the plurality of first electrically conductive structures and the plurality of second electrically conductive structures inside the chamber); and
(d) bonding the corresponding ones of the plurality of first electrically conductive structures to the respective ones of the plurality of second electrically conductive structures after step (c), wherein at least one of the plurality of first electrically conductive structures and the plurality of second electrically conductive structures includes a solder material (column 17, lines 30-50).
Regarding to claim 3, Matsuki teaches each of the plurality of first electrically conductive structures and the plurality of second electrically conductive structures includes solder material (Fig. 11A-B, column 17, lines 45-47).
Regarding to claim 4, Matsuki teaches at least one of the plurality of first electrically conductive structures and the plurality of second electrically conductive structures includes solder material at a contact portion thereof (Fig. 11A-B, column 17, lines 45-47).
Regarding to claim 5, Matsuki teaches the plurality of first electrically conductive structures includes solder material at a contact portion thereof (Fig. 11A-B, column 17, lines 45-47).
Regarding to claim 6, Matsuki teaches the plurality of second electrically conductive structures includes solder material at a contact portion thereof (Fig. 11A-B, column 17, lines 45-47, second conductive structures are soldered at contact portion, thus it includes solder material at a contact portion).
Regarding to claim 7, Matsuki teaches both of the plurality of first electrically conductive structures and the plurality of second electrically conductive structures includes solder material at a contact portion thereof (Fig. 11A-B, column 17, lines 45-47, first and second conductive structures are soldered at contact portion, thus it includes solder material at contact portion).
Regarding to claim 8, Matsuki teaches at least one of the plurality of first electrically conductive structures and the plurality of second electrically conductive structures is formed of solder material (column 17, lines 45-47).
Regarding to claim 9, Matsuki teaches the plurality of first electrically conductive structures are formed of solder material (Fig. 11, column 17, lines 45-47).
Regarding to claim 10, Matsuki teaches the plurality of second electrically conductive structures are formed of solder material (Fig. 11A-B, column 17, lines 45-47, second conductive structures are soldered at contact portion, thus it includes solder material at a contact portion).
Regarding to claim 12, Matsuki teaches the reducing gas includes a carrier gas and an acid (column 16, lines 13-16, carrier gas is nitrogen, and an acid).
Regarding to claim 13, Matsuki teaches the acid includes one of formic acid and acetic acid (column 6, lines 31-32).
Regarding to claim 14, Matsuki teaches the reducing gas is a saturated vapor gas provided via a vapor generation system included on the bonding machine (column 14, lines 43-44).
Regarding to claim 17, Matsuki teaches the bonding tool is carried by a bond head of the bonding machine, and wherein step (c) includes providing the reducing gas in contact with each of the plurality of first electrically conductive structures and the plurality of second electrically conductive structures via a manifold integrated with the bond head (Fig. 10, the reducing gas is supplied  from source 16 to the chamber and in contact with each of the plurality of first electrically conductive structures and the plurality of second electrically conductive structures via a manifold 16f integrated with the bond head 11a, such that the gas is supplied when the substrate is loaded into the bond head).
Regarding to claim 18, Matsuki teaches step (c) includes providing the reducing gas in contact with each of the plurality of first electrically conductive structures and the plurality of second electrically conductive structures via a manifold integrated with the support structure (Fig. 10, the reducing gas is supplied  from source 16 to the chamber and in contact with each of the plurality of first electrically conductive structures and the plurality of second electrically conductive structures via a manifold 16f integrated with the support structure 11a, such that the gas is supplied when the substrate is loaded into the support structure).
Regarding to claim 19, Matsuki teaches the bonding machine includes a fluxless bonding system (column 17, lines 35-40, no flux involved).
Regarding to claim 20, Matsuki teaches the bonding machine includes at least one of a flip chip bonding system, a thermocompression bonding system, and a thermosonic bonding system (Fig. 10, flip chip bonding system).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi et al. (U.S. Patent No. 11,145,618) in view of Matsuki et al. (U.S. Patent No. 6,732,911).
Regarding to claim 1, Iguchi teaches method of bonding a semiconductor element to a substrate, the method comprising the steps of:
moving a substrate into a substrate chamber (Fig. 1, moving substrate 15 into a substrate chamber 2), the substrate including a plurality of first electrically conductive structures (Fig. 12, substrate 15 including a plurality of first electrically conductive structures 15E), the substrate chamber configured to receive gas to contact each of the plurality of first electrically conductive structures (Fig. 1, substrate chamber 2 receives gas 11 to contact each of the plurality of first electrically conductive structures inside the chamber);
moving the substrate into a substrate prevention chamber after the gas contacts the plurality of first electrically conductive structures (Fig. 1, moving the substrate 15 into substrate prevention chamber 3 after the gas contacts the plurality of first electrically conductive structures); and
providing a gas environment during bonding of a semiconductor element to the substrate (Fig. 1, gas 11 provide during process in chamber region 3), the semiconductor element including a plurality of second electrically conductive structures (Fig. 1, Fig. 12, element 50, semiconductor element 50 including a plurality of second electrically conductive structures 50E), the plurality of first electrically conductive structures being configured to be bonded with corresponding ones of the plurality of second electrically conductive structures (Fig. 12, the plurality of first electrically conductive structures 15E being configured to be bonded with corresponding ones of the plurality of second electrically conductive structures 50E).
Iguchi does not disclose the substrate chamber is a substrate oxide reduction chamber, the substrate prevention chamber is a substrate oxide prevention chamber, and the gas environment is a reducing gas environment. 
Matsuki teaches the substrate chamber is a substrate oxide reduction chamber, the substrate prevention chamber is a substrate oxide prevention chamber, and the gas environment is a reducing gas environment (Fig. 1, Fig. 7, moving a substrate into substrate oxide reduction chamber 4, nitrogen provided through pipe 9 to reduce oxygen in the chamber; moving the substrate into substrate oxide prevention chamber 5 after the reducing gas contacts the plurality of first electrically conductive structures, the oxide is prevented by the present of formic acid gas; the substrate oxide prevention chamber having an inert environment, because of the present of  nitrogen, when receiving the substrate; and providing reducing gas environment, including nitrogen and formic acid gases, during bonding). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iguchi in view of Matsuki to configure the chambers to be oxide reduction chamber and oxide prevention chambers by introducing nitrogen as carrier gas, and formic acid gas into the chamber, in order to prevent re-oxidation of solder, thus to increase reliability.
Regarding to claim 2, Iguchi teaches a method of bonding a semiconductor element to a substrate, the method comprising the steps of:
(a) carrying a semiconductor element with a bonding tool of a bonding machine (Fig. 1, carrying semiconductor element 50 with a bonding tool of a bonding machine), the semiconductor element including a plurality of first electrically conductive structures (Fig. 12, semiconductor element 50 including a plurality of first electrically conductive structures 50E);
(b) supporting a substrate with a support structure of the bonding machine (Fig. 1, supporting substrate 15 with support structure 17 of the bonding machine), the substrate including a plurality of second electrically conductive structures (Fig. 12, the substrate 15 including a plurality of second electrically conductive structures 15E);
(c) providing a gas in contact with each of the plurality of first electrically conductive structures and the plurality of second electrically conductive structures (Fig. 1, providing gas 11 in contact with each of the plurality of first electrically conductive structures and the plurality of second electrically conductive structures in chamber 3); and
(d) bonding the corresponding ones of the plurality of first electrically conductive structures to the respective ones of the plurality of second electrically conductive structures after step (c) (Fig. 1, Fig. 12, column 3, lines 53-57), wherein at least one of the plurality of first electrically conductive structures and the plurality of second electrically conductive structures includes a solder material (Fig. 12C, the plurality of second electrically conductive structures  includes a solder material 60).
Iguchi does not disclose the gas is reducing gas.
Matsuki teaches the gas is reducing gas (Fig. 1, Fig. 3, column 13, lines 1-10, reducing gas, which includes inert gas such as nitrogen and acid gas, is supplied to the bonding chamber). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iguchi in view of Matsuki to provide reducing gas into the bonding chamber in order to prevent re-oxidation of solder, thus to increase reliability.
Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuki et al. (U.S. Patent No. 6,666,369), as applied to claim 2 above, in view of Baek (U.S. Patent No. 7,649,248).
Regarding to claim 11, Matsuki does not explicitly disclose both of the plurality of first electrically conductive structures and the plurality of second electrically conductive structures are formed of solder material. Baek teaches both of the plurality of first electrically conductive structures and the plurality of second electrically conductive structures are formed of solder material (Fig. 13, column 8, lines 1-3, both of the plurality of first electrically conductive structures 673 and the plurality of second electrically conductive structures 671 are formed of solder material).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsuki in view of Baek to form both of the plurality of first electrically conductive structures and the plurality of second electrically conductive structures from solder material in order to increase bonding strength.
Regarding to claim 16, Matsuki does not explicitly disclose bonding the corresponding ones of the plurality of first electrically conductive structures to the respective ones of the plurality of second electrically conductive structures through a thermocompression bonding process.  Baek teaches bonding the corresponding ones of the plurality of first electrically conductive structures to the respective ones of the plurality of second electrically conductive structures through a thermocompression bonding process (column 5, lines 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsuki in view of Baek to bond the corresponding ones of the plurality of first electrically conductive structures to the respective ones of the plurality of second electrically conductive structures through a thermocompression bonding process in order to increase bonding strength.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuki et al. (U.S. Patent No. 6,666,369), as applied to claim 2 above, in view of Koyanagi et al. (U.S. Patent No. 9,425,177).
Regarding to claim 15, Matsuki does not explicitly disclose applying ultrasonic energy between the semiconductor element and the substrate. Koyanagi teaches applying ultrasonic energy between the semiconductor element and the substrate (column 4, lines 50-52). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsuki in view of Koyanagi to apply ultrasonic energy between the semiconductor element and the substrate in order to increase bonding strength.
Regarding to claim 16, Matsuki does not explicitly disclose bonding the corresponding ones of the plurality of first electrically conductive structures to the respective ones of the plurality of second electrically conductive structures through a thermocompression bonding process.  Koyanagi teaches bonding the corresponding ones of the plurality of first electrically conductive structures to the respective ones of the plurality of second electrically conductive structures through a thermocompression bonding process (column 4, lines 50-52). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsuki in view of Koyanagi to bond the corresponding ones of the plurality of first electrically conductive structures to the respective ones of the plurality of second electrically conductive structures through a thermocompression bonding process in order to increase bonding strength.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828